      Case 4:19-cv-00044-BMM Document 144-1 Filed 05/06/20 Page 1 of 5



Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, Montana 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorney for all Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



NORTHERN PLAINS RESOURCE
COUNCIL, et al.,

            Plaintiffs,

                   v.

U.S. ARMY CORPS OF ENGINEERS,
et al.,
                                        CV 19-44-GF-BMM
            Defendants,
                                        Declaration of Charlotte Adams in
TC ENERGY CORPORATION, et al.,          Support of Plaintiffs’ Opposition to
                                        Defendants’ Motions for Stay
            Intervenor-Defendants,      Pending Appeal

STATE OF MONTANA,

            Intervenor-Defendant,

AMERICAN GAS ASSOCIATION,
et al.,

            Intervenor-Defendants.
      Case 4:19-cv-00044-BMM Document 144-1 Filed 05/06/20 Page 2 of 5



I, Charlotte Adams, declare as follows:

      1.     I live in Wimberley, Texas. I bought the property, undeveloped at the

time, 24 years ago. I carefully cleared the land of non-native trees and built my

house and horse facility myself. It’s my own slice of heaven.

      2.     I make my living as a guitar instructor, but also hold retreats and

workshops on my property. I have also occasionally taught horseback riding. My

land is two miles from the nearest paved road, and I have put a lot of work into

making this country setting a beautiful and relaxing place to be.

      3.     All that work could be undone if Kinder Morgan’s proposed Permian

Highway pipeline gets built. The pipeline would cross within half a mile of my

backyard, putting me within the blast zone.

      4.     I am deeply concerned about the effects this project could have on

myself and the local community and environment. One of my biggest concerns is

that the pipeline will endanger the area’s waterways. Here in Hill Country, water is

everything. One of the area’s most iconic water features, Blue Hole, is right here in

Wimberley. These waterways are gorgeous and are what drew me to the area. I

enjoy visiting them to swim and view the surrounding wildlife and scenery. They

also support a big tourist industry. That business will evaporate if these beautiful

places get destroyed—which is what might happen if the pipeline is completed.




                                          1
      Case 4:19-cv-00044-BMM Document 144-1 Filed 05/06/20 Page 3 of 5



      5.     The pipeline could also contaminate the drinking water supply for me

and millions of other people. In fact, there was already a leak last month associated

with construction activities. From what I understand, Kinder Morgan had begun

drilling underneath the Blanco River and spilled thousands of gallons of drilling

fluids. The company originally claimed that the drilling fluids were non-toxic

bentonite clay, but water tests later showed that the fluids contained carcinogenic

chemicals. That spill caused the water in some nearby wells to turn brown. This

makes me very worried about my own well. This area is over a karst aquifer, which

means that any contamination could easily and quickly spread.

      6.     The pipeline’s other environmental impacts are also concerning.

These past two months, the company has started clear-cutting live oaks in the area

to make room for the pipeline. I understand that these oaks provide important

habitat for the endangered golden cheeked warbler. Thinking about the harmful

effects the pipeline could have on these birds, on local waterways, and on

Wimberley’s inherent beauty is just devastating.

      7.     I’ve spent more than a year fighting against the Permian Highway

pipeline. I’m an active supporter of the Wimberley Valley Watershed Association,

which works to protect our community’s beloved rivers, creeks, and aquifers and

educate the public about the pipeline’s threats. I also follow the Blanco Stop the




                                          2
      Case 4:19-cv-00044-BMM Document 144-1 Filed 05/06/20 Page 4 of 5



Pipeline Facebook page, which provides a lot of helpful information about the

project and its impacts.

      8.     I also support several other environmental organizations and am a

member of the Natural Resources Defense Council and Friends of the Earth. These

groups really go to bat for the environment and help make sure that we can all

enjoy a clean, healthy planet.

      9.     I am aware of Natural Resources Defense Council’s and Friends of

the Earth’s litigation involving Nationwide Permit 12 and was glad to hear that the

district court invalidated the use of the permit for all utility projects. The federal

government should not be allowing massive pipelines like Permian Highway to be

built without a careful analysis of these projects’ impacts to local waterways and

species. Construction of the Permian Highway pipeline has only just begun, and it

has already experienced a leak. For these reasons, I strongly support the continued

invalidation of Nationwide Permit 12 for the construction of new oil and gas

pipelines like the Permian Highway Pipeline until the federal government revises

its environmental analysis of the permit consistent with applicable law.




                                            3
Case 4:19-cv-00044-BMM Document 144-1 Filed 05/06/20 Page 5 of 5
